Beaniton, Judge

(concurring):

I concur with Judge PoeeenbaegeR that the plaintiffs can recover on title derived from forfeiture. But the question squarely arises, are they entitled to recover on title derived by adversary possession under the statute of limitations? I am clear that they are. have always been a strong advocate of a liberal application of the statute of limitations in land matters. It has been about the only panacea for the ills which have afflicted for one hundred years all the country in "Virginia and West Virginia west of the Allegheny mountains springing from the many conflicting grants, sometimes three or four deep, on the same land. I am not satisfied with the position that a vendee in actual possession under an executory contract, after he has paid the purchase money and is entitled to a deed, still holds not adversely to his vendor. I assert that it ought to be the law, and is, that such possession is adverse to the vendor. It is said not to be so in Virginia and West Virginia] Hot so under the generality of expression in the decisions; but I do not find any actual decision pointedly so holding. True, Judge SnydeR, in stating the elements of adverse possession in Core v. Faupel, 24 W. Va. on page 244, did say so; but he was only speaking in a general way, and it was not the point of decision. As far back as Boone v. Chiles, 10 Pet. 177, it was held that such possession was not held in privity and for the benefit of the vendor. In Jackson v. Kamp, 1 Cow. 605, whilst it is held that a vendee under executory contract does not hold adversely to the vendor, yet it is said that when he has performed the conditions of his contract his possession is hostile. “After per-iormanee of a contract to purchase and an equitable title to a deed to the premises acquired, there is no good reason why the sendee’s possession may not become adverse to his vendor. (Briggs v. Prosser, 14 Wend. 277.) Indeed, an agreement for conveyance, the consideration being paid, has been held to be tantamount to a deed as a foundation for adverse possession. (La Frombois v. Jackson, 8 Cow, 589; Clapp v. Bromagham, 9 Id. 530.)” These and others are old cases cited in Tyler on Ejectments,-878, 879, 884. I find in 1 Cye. 1047, this: “Wjhile the law seems to be otherwise in some States, the decided weight of authority is to the effect that a vendee of land in possession *188under a contract of sale, by parol or in writing, holds adversely to the vendor, from the moment of the payment or performance of the conditions of the contract; and if this possession is continued for the statutory period, the purchaser acquires title by statute of limitations.” “After payment of the purchase money, however, the possession is presumed to be antagonistic to the vendor because all duty to him has been performed, and if it continues for the necessary period without some act of recognition or of subordination to the legal estate of the vendor, his right to action is barred.” 1 Am. & Eng. Ency. L. 801, and cases cited. See also 1 Cyc. 1046. I observe in the very late work, 2 Ency. L. & P. 459, the following: “After the vendee has performed the conditions of the contract or bond for title and has become entitled to a conveyance, it is well settled that his continued possession will be deemed adverse to the vendor, in the absence of any recognition of the latter’s title.” A vast arra}»- of authorities is there cited for this proposition. War-velle on Vendors, § 187, after stating that possession by a vendee is not adverse to the vendor, adds: “The full payment of the purchase price, however, removes the reason for the rule; and hence, where the consideration is paid and the owner consents that the purchaser may enter and hold the land as his own, such entry and possession cannot be deemed subordinate to the title of the vendor, but is adverse, and a practical disseizin. And it is immaterial, in a case of the kind, whether the contract be in writing or by parol, for the vendee, having discharged all pecuniary duty to the vendor, becomes clothed with an equity which renders his possession antagonistic both to the vendor and to strangers. If such possession is continued for the statutory period it will form a complete bar to the vendor’s right of entry or action.” To Schafer v. Hanser, 35 L. R. A. 835, holding that possession under a parol promise of a gift is adverse, is a note saying that “the doctrine almost universally accepted now is that one who enters by virtue' of a parol gift, claiming as owner, continues for the statutory period in open, exclusive, adverse and uninterrupted possession thereby acquires perfect title,” citing a host of cases. I therefore hold that the plaintiff, without regard to the deed purporting to convey the legal title from John II. Smith to "William Smith, became vested with legal title by adversary possession under the title bond, and having *189legal title acquired by adverse possession under the statute was entitled on that ground to recovery in this action. It is the law almost everywhere. As pertinent to this subject I will ask, where is the reason for saying that a vendee who has paid his purchase money and is entitled to a deed is not in possession adverse to the vendor? What interest has the vendor in the land? Whose possession is it? The statute, Code 1906, chapter 90, § 20, says that a vendor cannot at law recover possession from his vendee. . This makes the possession that of the vendee, not of the vendor. It is the vendee’s exclusive possession. One in possession under a title bond who has paid the purchase money is a freeholder. Helmondollor’s Case, 4 Grat. 536; Cunningham’s Case, 6 Id. 695. And I observe to-day for the ñrst time that the Supreme Court of the United States away back in 1836 said this: “Equity makes the vendor without deed, a trustee to the vendee, for the conveyance of the title; the vendee is a trustee for the payment of the purchase money, and the performance of the terms of the purchase. But a vendee is in no case a trustee for the vendor, as to the possession of the property sold; the vendee claims and holds it in his own right, for his own benefit, subject to no right of the vendor, save the terms which the contract imposes; his possession is, therefore, adverse as to the property, but friendly as to the performance of the conditions of the purchase.” Boone v. Chiles, 10 Pet. 177. With much more force can we say so under the statute which I have mentioned. The purchase money was paid in this case. It occurs to me to be a very refined doctrine, very technical, that in this case where there was a possession of more than fifty years the defendants can come in and claim this land — a peaceable possession — from which the law would presume a deed. Riffle v. Skinner, 67 W. Va. 75, and many cases cited on page 89. The title of the plaintiffs ought to be in peace after so great a stretch of time.
Another theory touching the statute of limitations. I incline to the opinion, pretty decidedly incline, aside from possession under the title bond, that after Smith conveyed to Smith in 1873 the possession under that deed was adverse to the vendor and those claiming under him. It was a deed purporting to convey the legal title, and did not possession under it give *190notice of adverse claim? It so strikes me. Point 5 in Pickens v. Stout, 67 W. Va. 422, says that if one tenant in common by executory contract or deed conveying title sell to a stranger, that stranger is entitled to the benefit of adverse possession by open, notorious and exclusive possession. Surely as much so where one holding under a title bond makes a deed purporting to convey legal title. Smith and those under him have been in such possession under that deed twenty-nine years. Why have they not good title under that deed by adverse possession? The statute runs against the State under Code 1906, chapter 35, 8 20.